DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 01/04/2022 has been entered – Claims 1, 7, and 14 are amended. Claims 1, 3-5, 7, 10-11, and 14-16 remain pending in this application.

The rejection of Claims 1, 3-5, 7, 10-11, and 14-16 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 10/04/2021 is partially overcome by Applicant’s amendment. See the outstanding issues with respect to Claim 14 which are detailed below.

The rejection of Claim 14 under 35 U.S.C. 112(d) as being of improper dependent form as previously set forth in the Non-Final Office Action mailed 10/04/2021 is overcome by Applicant’s amendment. 

The rejection of Claims 1, 3-5, 7, 10-11, and 14-16 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (US 2015/0065730 A1) in view of Choi et al. (KR 2009-0028943 A) and Yagi et al. (JP 2007126439 A) as previously set forth in the Non-Final Office Action mailed 10/04/2021 is herein maintained provided the arguments detailed below. 

The declaration under 37 C.F.R. 1.132 filed 01/04/2021 is insufficient to overcome the rejection of the claims under 35 U.S.C. 103 for the reasons discussed in greater detail below. 



Response to Arguments
Applicant’s arguments on Pages 13-17 of the response dated 01/04/2022 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 15-16 that “as known by one of ordinary skill in the art, when Ar1 to Ar5 are bonded to each other to form a ring for Choi’s Compound 1, not only 1-MOD [may be formed] in which one top and one bottom phenyl are connected so that the N of the carbazole is connected to the core, but also 2-MOD in which two top phenyl and connected so that the carbon of the carbazole is connected to the core” as illustrated by Applicant’s figure below.

    PNG
    media_image1.png
    352
    453
    media_image1.png
    Greyscale

Applicant contends that Choi merely discloses compound in which the carbon or the carbazole is connected to the core (like 2-MOD) such as Choi’s compounds 29 and 30.
Examiner’s Response – The Examiner respectfully disagrees. As outlined in the previous Office Action, Choi suggests that in their inventive Formula (1), two or more selected from the groups represented by Ar1 to Ar5 may be bonded to each other to form a ring (see Pg. 10, lines 14-15). The Examiner contends that only the left-hand path in Applicant’s diagram above is a modification motivated by the cited teaching (Pg. 10, lines 14-15). A modification of Compound 1 to achieve Compound 1-MOD in the above diagram would involve fusing the phenyl rings corresponding to Ar2 & Ar3 to each other to form a ring (a carbazole) as well as fusing the phenyl groups corresponding to Ar4 & Ar5 to each other to form a ring (a carbazole) which is a modification that falls within the teaching of Choi discussed above. On the other hand, the Examiner asserts that the right-hand path in Applicant’s diagram (the modification of Compound 1 to achieve Compound 2-MOD) would involve fusing the phenyl ring corresponding to Ar2 to the phenyl linking group via the R4 position and, likewise, fusing the phenyl ring corresponding to Ar5 to the phenyl linking group via the R10 position. See Formula (1) which is reproduced below for convenience. Based on the above, the Examiner maintains that the cited teaching (Pg. 10, lines 14-15) of Choi would imply Compound 1-MOD but would not imply Compound 2-MOD. 

    PNG
    media_image2.png
    265
    408
    media_image2.png
    Greyscale

Concerning Applicant’s argument that Choi only discloses Compounds in which the carbon of the carbazole if connected to the core as in 2-MOD, the Examiner notes that the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all 
Applicant’s Argument – Applicant argues on Pages 16-17 that Yagi teaches carbazole-containing compounds in which the carbon of the carbazole is connected to the core (like 2-MOD). Applicant concludes that the carbazole group, which is taught to have advantages in Yagi, merely is referred to be in compound in which the carbon of the carbazole in connected to the core instead of one in which the nitrogen of the carbazole is connected to the core such as 1-MOD as claimed. 
Examiner’s Response – As outlined in the previous Office Action, the Examiner notes that in the rejection below, Yagi is relied upon for the general teaching that carbazole compounds generally have a stronger structure and higher thermal stability than a diphenylamino compound having no bond (see Pg. 5, lines 52-53). Furthermore, the Examiner notes that Yagi points to their Formula 7 when discussing the relative stabilities. Formula 7, reproduced below, displays a carbazole with a bonding position at the N atom. 

    PNG
    media_image3.png
    180
    473
    media_image3.png
    Greyscale

Accordingly, the Examiner maintains that the teachings of Yagi would further motivate one of ordinary skill in the art to perform the modification of Choi’s Compound 1 discussed above (wherein the phenyl groups corresponding to Ar2 & Ar3 and the phenyl groups corresponding to Ar4 & Ar5 are bonded together to form a carbazole) for the benefit of increased stability. Note that the teachings of Yagi are not used to inform the orientation of carbazole attachment but rather to provide 
Applicant’s Argument – Applicant argues on Page 16 that nothing in Choi or Yagi provides teaching or suggestion about a compound in which the carbazole is connected to the core via the N atom such as 1-MOD as alleged and therefore there is no motivation for one of ordinary skill in the art to modify the compound of Choi in view of Yagi to get compound 1-MOD rather than 2-MOD. 
Examiner’s Response – The Examiner respectfully disagrees for the reasons discussed in detail above.  

Applicant’s arguments on Pages 17-18 of the response dated 01/04/2022 with respect to the patentability of the claims over the cited prior art provided the results provided in the declaration filed under 37 C.F.R. 1.132 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 17 of the response that the inventive devices comprising a compound of Chemical Formula 1 having a carbazole group connected via a N atom (as in 1-MOD above) exhibited lower voltage, higher efficiency, and much longer lifespan compared to comparative examples containing compounds such as Choi’s Compound 29 (equivalent to 2-MOD) and Compound 31 wherein the carbazole is connected via a C atom.  Specifically, Applicant notes that the T95 increased from about 38% up to about 54% for the inventive device. Likewise, Applicant notes in the arguments that the superiority of the device is due to the compound of Chemical Formula 1 and “the type and position of NAr7Ar8 in Chemical Formula 12 and the type of the materials in other layers do not have much impact on the superior properties of the resultant organic light emitting device.” Applicant concludes that the unexpected properties are commensurate in scope with the claims.  
Examiner’s Response – Applicants have the burden of explaining the proffered data as evidence of non-obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. (1) The issue is whether the properties differ to such an extent that the difference is really unexpected. Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. (2) Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  (3) Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP § 716.02.
Examiner’s Response – Concerning item (3), as in the previous Office Action and in the Interview held 12/29/2021, the rejection below is based on the modification of Choi’s Compound 1 wherein the phenyl groups corresponding to Ar2 & Ar3 and the phenyl groups corresponding to Ar4 & Ar5 are bonded together to form a ring (a carbazole moiety) based on the general teachings of Choi and based on the suggestion of Yagi that carbazole moieties have a stronger structure and higher thermal stability than diphenylamino moieties. That said, the relevant comparison is Compound 1 of Choi (including diphenylamino moieties) versus Compound 1-MOD of Choi in view of Yagi (including carbazole moieties). However, the data provided in the declaration includes inventive devices including compounds according to the independent claim (wherein the carbazole moieties are connected to the core via the N atom) and comparative devices including compounds wherein the carbazole moieties are connected to the core via a C atom. Accordingly, there does not appear to be a nexus between the data provided and the prior art. For at least this reason, Applicant’s arguments regarding the data in the declaration are not found persuasive. For purposes of compact prosecution, the Examiner also notes that any 
Examiner’s Response – Furthermore, concerning items (2) and (3), as addressed in the previous Office Action and the Interview held 12/29/2021, each of the devices in the declaration include compound HT2-2 as the compound according to Formulae 12 but the primary reference Montenegro teaches a variety of compounds according to Formulae (2b), (5b), and (8b) with structures within the scope of the instant claim. Accordingly, the data in the declaration covers only a small subset of that which is taught by Montenegro and is claimed. For example, HT2-2 is a compound according to Formula (2b) but Montenegro also teaches those compounds according to Formula (5b) and (8b) wherein the amine is attached to the spirobifluorene at different positions. Likewise, the Examiner notes that HT2-2 is a compound wherein the groups corresponding to Ar7 + Ar8 are aryl groups but Montenegro also teaches compounds wherein said groups are heterocyclic which falls within the scope of Formula 12 of the independent claim. Accordingly, the proffered data is not considered to provide a fair comparison to the full scope of the teachings of the prior art nor is it considered to be commensurate in scope with the claims which the evidence is offered to support. The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP § 716.20(d). It is unclear what differences would be observed between the EL devices in the declaration (with amine attachments according to Montenegro’s (2b) and aryl substituent rings) and those with different amine attachments and/or heterocyclic substituent rings. 
Examiner’s Response – Likewise, concerning items (2) and (3), as addressed in the previous Office Action and the Interview held 12/29/2021, the Examiner also notes that the device structure employed to obtain the data in the declaration includes an emissive layer with a fluorescent dopant BD (see pg. 64 of the instant specification) while the devices of Montenegro include emissive layers with both fluorescent and phosphorescent dopants (see [0109] & Table 6). Thus, comparison has not been made to the closest prior art. It is unclear what differences would be observed between phosphorescent organic EL devices comprising the inventive compounds in their respective layers. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required. See MPEP § 716.20(e). Likewise, the evidence of non-obviousness is not commensurate in scope with the claims which the evidence is offered to support. Independent Claim 1 (and all dependent claims) encompass wherein the emission layer is a phosphorescent layer. Montenegro teaches fluorescent and phosphorescent devices but Applicant relies only data from devices wherein the emissive layer is fluorescent. 
Examiner’s Response – Concerning Applicant’s statement that the type and position of –NAr7Ar8 in Chemical Formula 12 and the type of the materials in other layers do not have much impact on the superior properties of the resultant organic light emitting device, the Examiner notes that this statement is not sufficient to overcome the issues with respect to items (2) and (3) as discussed above. As noted above, deviations from the prior art and concerns regarding the scope of the data compared to the scope of the claims should be noted and evaluated. The conclusory statement in the declaration which asserts that these variables have 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the instant claim recites the organic light emitting device of Claim 1 wherein Chemical Formula 2 is selected from the following compounds. There is insufficient antecedent basis for this limitation in the claims. Therefore, the scope of the present claim is unclear. Note that parent Claim 1 as currently presented does not include a compound of Chemical Formula 2 but rather a compound of Chemical Formula 12. Accordingly, for examination purposes herein, the instant claim will be assumed to encompass a wherein the compound according to Chemical Formula 12 is selected from the presented compounds.









Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.


Claims 1, 3-5, 7, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Montenegro et al. (US 2015/0065730 A1), hereinafter "Montenegro", in view of IDS reference Choi et al. (KR 2009-0028943 A), hereinafter “Choi”, and Yagi et al. (JP 2007126439 A), hereinafter “Yagi”. A machine translation of Choi and Yagi are provided and referred to herein for citations.  
Regarding Claims 1, 3-5 and 10, Montenegro teaches compounds according to the general formula (1) which are suitable for use in electronic devices, particularly OLEDs (see 
Montenegro also teaches a variety of exemplified compounds according to the general formula (1), including those according to formulae (2b), (5b), and (8b) which are particularly preferred (see [0037] and the compounds according to said formulae on Pages 19-90). Note that compounds according to said formulae are also compounds according to [chemical formula 12] of the instant claim. 

Montenegro: 
    PNG
    media_image4.png
    260
    731
    media_image4.png
    Greyscale
 

Concerning the specific OLED device structure, Montenegro teaches an exemplary organic light emitting device (see [0176]-[0178]) comprising a cathode, an anode (“substrate” of glass plate coated with structure ITO), a light emitting layer provided between the cathode and the anode, a first organic material layer provided between the anode and the light emitting layer including a hole transport material (“HTL”), and a second organic material layer provided between the first organic material layer and the light emitting layer functioning as an electron blocking layer (“EBL”). Montenegro teaches that compounds according to formula (1) are most preferably employed in an EBL (see [0110]), and Montenegro teaches example devices wherein the EBL is formed of such compounds (see Table 6). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the OLED of Montenegro using a compound according to formula (1) in the EBL. Likewise, it would 
The compounds HTM4 and HTM6 are each a compound of the claimed [Chemical Formula 12]. Montenegro’s HTM4 is reproduced below (right) for comparison to [Chemical Formula 12] of the instant claims. 

     Instant: 
    PNG
    media_image5.png
    247
    347
    media_image5.png
    Greyscale
   Montenegro HTM4: 
    PNG
    media_image6.png
    275
    240
    media_image6.png
    Greyscale


As seen from the structure above, Montenegro’s HTM4 meets each of the following limitations Formula 1 and the instant claims: 
Ar7 and Ar8 are both substituted aryl (biphenyl) groups 
e and f are both 0 
x is 0
R3-R5 are not required to be present 

In the analogous art of OLEDs and materials for the hole transport layer, Choi teaches compounds represented by Formula (1), reproduced below, that show excellent hole transport capacity compared to conventional materials (see Abstract and Claim 1). Furthermore, Choi suggests that use of compounds according to Formula (1) in the hole transport layer of the OLED can significantly improve the driving voltage, luminous efficiency, and lifetime of the device (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify hole transport layer in the OLED taught by Montenegro to include a compound of Formula (1) as disclosed by Choi for the benefit of increased luminous efficiency and device lifetime (see Abstract). 

                            Choi Formula (1): 
    PNG
    media_image2.png
    265
    408
    media_image2.png
    Greyscale


Choi also teaches 41 specific examples of compounds according to Formula (1) including Compound 1 (see Pg. 3). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to choose Compound 1 from this finite group of exemplary compounds for use in the hole transport layer of the modified OLED (Montenegro 

Choi Compound 1: 
    PNG
    media_image7.png
    277
    324
    media_image7.png
    Greyscale


	As seen from the structure above, Choi’s Compound 1 differs from structures according to the instant claims in that it contains arylamine (diphenylamino) substituents rather than carbazole substituents. Choi does not explicitly teach a compound according to Formula 1 of the instant claim containing said carbazole substituent. However, Choi suggests that in their inventive Formula (1), two or more selected from the groups represented by Ar1 to Ar5 may be bonded to each other to form a ring (see Pg. 10, lines 14-15). Therefore, given the general Formula (1) and the teachings of Choi, it would have been obvious to one of ordinary skill in the pertinent art at the effective filing date of the claimed invention to modify the structure of Compound 1 such that the phenyl groups corresponding to Ar2 & Ar3 and the phenyl groups corresponding to Ar4 & Ar5 are bonded together to form a ring (a carbazole moiety). One of ordinary skill in the art would reasonably expect the predictable result that the modified compound would be possess the benefits taught by Choi and would remain useful in the hole transporting layer of the OLED of the prior art. 
	Furthermore, in the analogous art of compounds for use in the hole transport layer of an organic electroluminescent device (see Pg. 3, lines 1-3), Yagi teaches that it was known in the art at the time of the claimed invention that in general, a carbazole compound has a stronger structure and higher thermal stability than a diphenylamino compound having no bond (see Pg. 
The above modifications would yield a compound, referred to herein as 1-MOD and reproduced below reproduced below (right) for comparison to [Chemical Formula 1] of the instant claims. 

Instant: 
    PNG
    media_image8.png
    376
    436
    media_image8.png
    Greyscale
   1-MOD: 
    PNG
    media_image9.png
    245
    367
    media_image9.png
    Greyscale


As seen from the structure above, 1-MOD meets each of the following limitations of Formula 1 and the instant claims: 
p is 0 (see central carbazole moiety of 1-MOD)
d is 0 
L1 is an unsubstituted arylene (phenyl) group; a is 1; l is 0 (see unsubstituted phenyl substituent on the N of the central carbazole moiety of 1-MOD)
L2 and L3 are each unsubstituted arylene (phenyl) groups; b and c are each 1 (see phenyl linking group between the central carbazole moiety and the amine substituents of 1-MOD)
n and m are each 1 
Ar3 – Ar6 are each unsubstituted aryl groups; Ar3+Ar4 and Ar5+Ar6 bond to each other and together with the N atom to which they are attached form a multicyclic aromatic ring (see carbazole substituents of 1-MOD)
–NAr3Ar4 and –NAr5Ar6 are each carbazoles represented by the following formula wherein r is 0 (the two carbons attached to Xa bond directly to each other) and g is 0

    PNG
    media_image10.png
    141
    297
    media_image10.png
    Greyscale

X, R, R’, Ar1 – Ar2, Xa, and Ra are not required to be present 

Regarding Claims 7 and 16, Montenegro in view of Choi and Yagi teaches the organic light emitting device according to Claim 1 above wherein compound 1-MOD is a compound according to Chemical Formula 1. 1-MOD is also a compound represented by [Chemical Formula 4] of the instant claims.

Instant: 
    PNG
    media_image11.png
    380
    467
    media_image11.png
    Greyscale
   1-MOD: 
    PNG
    media_image9.png
    245
    367
    media_image9.png
    Greyscale


As seen from the structure above, 1-MOD meets each of the following limitations of Formula 4 and the instant claims: 
p is 0 (see central carbazole moiety of 1-MOD)
d is 0 
L1 is an unsubstituted arylene (phenyl) group; a is 1; l is 0 (see unsubstituted phenyl substituent on the N of the central carbazole moiety of 1-MOD)
L2 and L3 are each unsubstituted arylene (phenyl) groups; b and c are each 1 (see phenyl linking group between the central carbazole moiety and the amine substituents of 1-MOD)
r and q are both 0 (the two carbons attached to each of Xa and Xb bond directly to each other); g and h are both 0 (see unsubstituted phenyl substituents of 1-MOD)
X, R, R’, Ar1 – Ar2, Xa, Ra, Xb, and Rb are not required to be present 

Regarding Claim 11, Montenegro in view of Choi and Yagi teaches the organic light emitting device according to Claim 1 above wherein compound 1-MOD is represented by Chemical Formula 1. 1-MOD is also equivalent to the 1st structure of the instant claim as displayed below. 

Instant: 
    PNG
    media_image12.png
    169
    215
    media_image12.png
    Greyscale
   1-MOD: 
    PNG
    media_image9.png
    245
    367
    media_image9.png
    Greyscale


Regarding Claim 14, Montenegro in view of Choi and Yagi teaches the organic light emitting device according to Claim 1 above wherein Montenegro’s HTM4 is a compound according to Chemical Formula 2. HTM4 is equivalent in structure to the 3rd compound of the instant claim. 
         Instant: 
    PNG
    media_image13.png
    453
    469
    media_image13.png
    Greyscale
     Montenegro HTM4: 
    PNG
    media_image6.png
    275
    240
    media_image6.png
    Greyscale


Montenegro also teaches HTM6 which meets the limitations set forth in Claim 1 above and is equivalent to the 5th compound of the instant claim. 
         Instant: 
    PNG
    media_image14.png
    457
    420
    media_image14.png
    Greyscale
     Montenegro HTM6: 
    PNG
    media_image15.png
    215
    201
    media_image15.png
    Greyscale


	Also note that Montenegro teaches additional compounds according to Formulae (2b), (5b), and (8b) which are equivalent to structures of the instant claim including the following: Montenegro’s 2nd compound on Pg. 35 equals the 3rd compound in Pg. 10 of instant claim.

Regarding Claim 15, Montenegro in view of Choi and Yagi teaches the organic light emitting device according to Claim 1. The first organic material layer, including 1-MOD (Choi in view of Yagi), is a hole transfer layer. The second organic material layer, including a structure according to one of formulae (2b), (5b), or (8b) of Montenegro for said layer, such as one of compounds HTM4 or HTM6, is an electron blocking layer. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789